 

EXHIBIT 10.3

 

FORM OF WARRANT

 

THIS WARRANT AND THE SHARES ISSUABLE UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. NEITHER THIS
WARRANT NOR ANY OF SUCH SHARES MAY BE SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER SAID
ACT OR, AN OPINION OF COUNSEL, IN FORM, SUBSTANCE AND SCOPE, CUSTOMARY FOR
OPINIONS OF COUNSEL IN COMPARABLE TRANSACTIONS, THAT REGISTRATION IS NOT
REQUIRED UNDER SUCH ACT OR UNLESS SOLD PURSUANT TO RULE 144 OR REGULATION S
UNDER SUCH ACT.

 

Warrant Number: WA-2014-____

 

COMMON STOCK PURCHASE WARRANT

 

THIS CERTIFIES THAT, for value received, _________________________ or his or her
registered successors and assigns, is entitled to purchase from MOJO DATA
SOLUTIONS, INC., a Puerto Rico corporation (the “Company”), at any time or from
time to time during the period specified in Section 2 hereof,
____________________________ fully paid and nonassessable shares of the
Company’s common stock, par value $0.001 per share (the “Common Stock”), at a
purchase price of $0.50 per share (the “Exercise Price”). The term “Warrant
Shares,” as used herein, refers to the shares of Common Stock purchasable
hereunder. The term “Securities” shall mean the Warrant and Warrant Shares.

 

This Warrant is subject to the following terms, provisions, and conditions:

 

1. Manner of Exercise; Issuance of Certificates; Payment for Shares. Subject to
the provisions hereof, this Warrant may be exercised by the holder hereof
(“Holder”), in whole or in part, by the surrender of this Warrant, together with
a completed exercise agreement in the form attached hereto (the “Exercise
Agreement”), to the Company during normal business hours on any business day at
the Company’s principal executive offices (or such other office or agency of the
Company as it may designate by notice to the Holder), and upon the full payment
to the Company in cash, by certified or official bank check or by wire transfer
for the account of the Company of the Exercise Price for the Warrant Shares
specified in the Exercise Agreement. The Warrant Shares so purchased shall be
deemed to be issued to the Holder hereof or such Holder’s designee, as the
record owner of such shares, as of the close of business on the date on which
this Warrant shall have been surrendered, the completed Exercise Agreement shall
have been delivered, and payment shall have been made for such shares as set
forth above. Certificates for the Warrant Shares so purchased, representing the
aggregate number of shares specified in the Exercise Agreement, shall be
delivered to the Holder within a reasonable time, not exceeding five (5)
business days, after this Warrant shall have been so exercised. The certificates
so delivered shall be in such denominations as may be requested by the Holder
and shall be registered in the name of such Holder or such other name as shall
be designated by such Holder. If this Warrant shall have been exercised only in
part, then, unless this Warrant has expired, the Company shall, at its expense,
at the time of delivery of such certificates, deliver to the Holder a new
Warrant representing the number of shares with respect to which this Warrant
shall not then have been exercised.  

 



 

 

 

2. Period of Exercise. This Warrant is exercisable at any time or from time to
time on or after the date on which this Warrant is issued and until 5:00 p.m.,
Eastern Time on fifth anniversary of the date of grant (the “Exercise Period”).

 

3. Representation, Warranties and Certain Agreements of Holder.

 

The Holder hereby represents and warrants to the Company that:

 

a. Authorization. This Agreement constitutes the Holder’s valid and legally
binding obligation, enforceable in accordance with its terms except as may be
limited by (a) applicable bankruptcy, insolvency, reorganization or other laws
of general application relating to or affecting the enforcement of creditors’
rights generally and (b) the effect of rules of law governing the availability
of equitable remedies. The Holder represents that such Holder has full power and
authority to enter into this Agreement.

 

b. Purchase for Own Account. This Warrant is being acquired for investment for
such Holder’s own account, not as a nominee or agent, and not with a view to the
public resale or distribution thereof within the meaning of the Securities Act),
and the Holder has no present intention of selling, granting any participation
in, or otherwise distributing the same.

 

c. Disclosure of Information. The Holder has received or has had full access to
all the information it considers necessary or appropriate to make an informed
investment decision with respect to the Warrant. The Holder further has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Warrant and to obtain additional
information (to the extent the Company possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify any
information furnished to the Holder or to which the Holder had access.

 

d. Investment Experience. The Holder understands that the purchase of the
Warrant involves substantial risk. The Holder (a) has experience as an investor
in securities and acknowledges that the Holder is able to fend for itself, can
bear the economic risk of its investment in the Securities and has such
knowledge and experience in financial or business matters that the Holder is
capable of evaluating the merits and risks of this investment in the Securities
and protecting its own interest in connection with this investment and/or (b)
has a preexisting personal or business relationship with the Company and certain
of its officers, directors or controlling persons of a nature and duration that
enables the Holder to be aware of the character, business acumen and financial
circumstances of such persons.

 

e. Accredited Investor Status. The Holder is an “accredited investor” within the
meaning of Regulation D promulgated under the Securities Act.

 

f. Restricted Securities. The Holder understands that the Securities are
characterized as “restricted securities” under the Securities Act and Rule 144
promulgated thereunder in as much as they are being acquired from the Company in
a transaction not involving a public offering, and that under the Securities Act
and applicable regulations thereunder such securities may be resold without
registration under the Securities Act only in certain limited circumstances. In
this connection, the Holder is familiar with Rule 144, as presently in effect,
and understands the resale limitations imposed thereby and by the Securities
Act. The Holder understands that the Company is under no obligation to register
any of the Securities.

 



Exhibit D - Form of WarrantPage 2

 

 

g. No Solicitation. At no time was the Holder presented with or solicited by any
publicly issued or circulated newspaper, mail, radio, television or other form
of general advertising or solicitation in connection with the offer, sale and
purchase of the Securities.

 

h. Legends. Holder acknowledges that neither this Warrant nor the Warrant Shares
have been qualified or registered under the Securities Act or any state
securities laws, and therefore may not be sold or disposed of in the absence of
such registration or qualification only pursuant to an exemption from such
registration or qualification and in accordance with this Agreement. The stock
certificate(s) representing the Warrant Shares will bear legends substantially
similar to those set forth below in addition to any other legend that may be
required by applicable law or by any agreement between the Company and the
Holder:

 

THE SECURITIES EVIDENCED HEREBY AND ANY UNDERLYING COMMON SHARES HAVE NOT BEEN
REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933 (“ACT”) BUT HAVE BEEN OFFERED
AND SOLD IN RELIANCE UPON REGULATION S UNDER THE ACT AND ARE ONLY OFFERED TO NON
U.S. PERSONS PURSUANT TO THAT REGULATION. TRANSFER OF THESE SECURITIES IS
PROHIBITED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO
REGISTRATION UNDER THE ACT, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
THE ACT. ANY HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT. THE ISSUER OF THESE SECURITIES WILL
NOT REGISTER ANY TRANSFER OF THESE SECURITIES NOT MADE IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE ACT OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM REGISTRATION. THE ISSUER MAY REQUIRE AN OPINION
OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE EFFECT THAT
ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE
STATE SECURITIES LAWS.

 

4. Certain Agreements of the Company. The Company hereby covenants and agrees as
follows:

 

a. Shares to be Fully Paid. All Warrant Shares will, upon issuance in accordance
with the terms of this Warrant, be validly issued, fully paid, and nonassessable
and free from all taxes, liens, and charges with respect to the issue thereof.

 

b. Reservation of Shares. During the Exercise Period, the Company shall at all
times have authorized, and reserved for the purpose of issuance upon exercise of
this Warrant, a sufficient number of shares of Common Stock to provide for the
exercise of this Warrant.

 

c. Certain Actions Prohibited. The Company will not, by amendment of its charter
or through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities, or any other voluntary action, avoid
or seek to avoid the observance or performance of any of the terms to be
observed or performed by it hereunder, but will at all times in good faith
assist in the carrying out of all the provisions of this Warrant and in the
taking of all such action as may reasonably be requested by the Holder of this
Warrant in order to protect the exercise privilege of the Holder of this Warrant
against dilution or other impairment, consistent with the tenor and purpose of
this Warrant. Without limiting the generality of the foregoing, the Company (i)
will not increase the par value of any shares of Common Stock receivable upon
the exercise of this Warrant above the Exercise Price then in effect, and (ii)
will take all such actions as may be necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable shares of
Common Stock upon the exercise of this Warrant.

 



Exhibit D - Form of WarrantPage 3

 

 

d. Successors and Assigns. This Warrant will be binding upon any entity
succeeding to the Company by merger, consolidation, or acquisition of all or
substantially all the Company’s assets.

 

5. Tax Issues. The issuance of certificates for Warrant Shares upon the exercise
of this Warrant shall be made without charge to the Holder of this Warrant or
such shares for any issuance tax or other costs in respect thereof, provided
that the Company shall not be required to pay any tax which may be payable in
respect of any transfer involved in the issuance and delivery of any certificate
in a name other than the Holder of this Warrant.

 

6. No Rights or Liabilities as a Shareholder. This Warrant shall not entitle the
Holder hereof to any voting rights or other rights as a shareholder of the
Company. No provision of this Warrant, in the absence of affirmative action by
the Holder hereof to purchase Warrant Shares, and no mere enumeration herein of
the rights or privileges of the Holder hereof, shall give rise to any liability
of such Holder for the Exercise Price or as a shareholder of the Company,
whether such liability is asserted by the Company or by creditors of the
Company.

 

7. Right of Redemption. Subject to the terms and provisions of this Section 7,
the Company has the right to redeem the unexercised portion of this Warrant.

 

a. At any such time that the Common Stock of the Company shall have closed at or
above $1.50 per share for twenty (20) consecutive trading days, the Company
shall have the right (upon providing written notice to the Holder), but not the
obligation, to redeem all or any portion of the unexercised portion of this
Warrant as the Company may determine (a “Redemption Event”) for $0.05 per
Warrant Share.

 

b. In the event of any Redemption Event, the Company shall deliver to the Holder
a written irrevocable redemption notice (the “Redemption Notice”) indicating the
amount intended to be so redeemed (the “Redemption Amount”) and the date on
which such redemption shall be made (the “Redemption Date”). Such Redemption
Notice shall be delivered to the Holder at least fifteen (15) business days
prior to the Redemption Date.

 

c. Upon receipt of any Redemption Notice, the Holder shall then have the option
(by notifying the Company in writing within ten (10) business days of receipt of
the Redemption Notice) to accept the prepayment in cash or elect to exercise the
unexercised portion of this Warrant pursuant to the terms and conditions herein.

 

8. Transfer, Exchange, and Replacement of Warrant.

 

a. Restriction on Transfer. This Warrant and the rights granted to the Holder
hereof are transferable, in whole or in part, upon surrender of this Warrant,
together with a properly executed assignment in the form attached hereto, at the
office or agency of the Company referred to in Section 10 below, provided,
however, that any transfer or assignment shall be subject to the conditions set
forth herein. Until due presentment for registration of transfer on the books of
the Company, the Company may treat the registered Holder hereof as the owner and
Holder here of for all purposes, and the Company shall not be affected by any
notice to the contrary.

 

b. Warrant Exchangeable for Different Denominations. This Warrant is
exchangeable, upon the surrender hereof by the Holder hereof at the office or
agency of the Company referred to in Section 10 below, for new Warrants of like
tenor representing in the aggregate the right to purchase the number of shares
of Common Stock which may be purchased hereunder, each of such new Warrants to
represent the right to purchase such number of shares as shall be designated by
the Holder hereof at the time of such surrender.

 



Exhibit D - Form of WarrantPage 4

 

 

c. Replacement of Warrant. Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction, or mutilation of this Warrant and,
in the case of any such loss, theft, or destruction, upon delivery of an
indemnity agreement reasonably satisfactory in form and amount to the Company,
or, in the case of any such mutilation, upon surrender and cancellation of this
Warrant, the Company, at its expense, will execute and deliver, in lieu thereof,
a new Warrant of like tenor.

 

d. Cancellation; Payment of Expenses. Upon the surrender of this Warrant in
connection with any transfer, exchange, or replacement as provided in this
Section 8, this Warrant shall be promptly canceled by the Company. The Company
shall pay all taxes (other than securities transfer taxes) and all other
expenses (other than legal expenses, if any, incurred by the Holder or
transferees) and charges payable in connection with the preparation, execution,
and delivery of Warrants pursuant to this Section 8.

 

e. Register. The Company shall maintain, at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to the
Holder hereof), a register for this Warrant, in which the Company shall record
the name and address of the person in whose name this Warrant has been issued,
as well as the name and address of each transferee and each prior owner of this
Warrant.

 

f. Exercise or Transfer Without Registration. If, at the time of the surrender
of this Warrant in connection with any exercise, transfer, or exchange of this
Warrant, this Warrant (or, in the case of any exercise, the Warrant Shares
issuable hereunder), shall not be registered under the Securities Act and under
applicable state securities or blue sky laws, the Company may require, as a
condition of allowing such exercise, transfer, or exchange, (i) that the Holder
or transferee of this Warrant, as the case may be, furnish to the Company a
written opinion of counsel, which opinion and counsel are acceptable to the
Company, to the effect that such exercise, transfer, or exchange may be made
without registration under the Securities Act and under applicable state
securities or blue sky laws, (ii) that the Holder or transferee execute and
deliver to the Company an investment letter in form and substance acceptable to
the Company and (iii) that the transferee be an “accredited investor” as defined
in Rule 501(a) promulgated under the Securities Act; provided that no such
opinion, letter or status as an “accredited investor” shall be required in
connection with a transfer pursuant to Rule 144 under the Securities Act. The
first Holder of this Warrant, by taking and holding the same, represents to the
Company that such Holder is acquiring this Warrant for investment and not with a
view to the distribution thereof.

 

9. Fractional Shares. The Company shall not be required to issue or cause to be
issued fractional Warrant Shares on the exercise of this Warrant. The number of
full Warrant Shares which shall be issuable upon the exercise of this Warrant
shall be computed on the basis of the aggregate number of Warrant Shares
purchasable on exercise of this Warrant so presented. If any fraction of a
Warrant Share would, except for the provisions of this Section 8, be issuable on
the exercise of this Warrant, the Company shall, at its option, (i) pay an
amount in cash equal to the Market Price of one share of Common Stock on the
Date of Exercise of such Warrant multiplied by such fraction or (ii) round the
number of Warrant Shares issuable, up to the next whole number.

 

10. Notices. All notices, requests, and other communications required or
permitted to be given or delivered hereunder to the Holder of this Warrant shall
be in writing, and shall be personally delivered, or shall be sent by certified
or registered mail or by recognized overnight mail courier, postage prepaid and
addressed, to such Holder at the address shown for such Holder on the books of
the Company, or at such other address as shall have been furnished to the
Company by notice from such Holder. All notices, requests, and other
communications required or permitted to be given or delivered hereunder to the
Company shall be in writing, and shall be personally delivered, or shall be sent
by certified or registered mail or by recognized overnight mail courier, postage
prepaid and addressed, to the office of the Company c/o Joseph Spiteri, 2105
Plantation Village, Dorado, Puerto Rico 00646, or at such other address as shall
have been furnished to the Holder of this Warrant by notice from the Company.
Any such notice, request, or other communication may be sent by facsimile, but
shall in such case be subsequently confirmed by a writing personally delivered
or sent by certified or registered mail or by recognized overnight mail courier
as provided above. All notices, requests, and other communications shall be
deemed to have been given either at the time of the receipt thereof by the
person entitled to receive such notice at the address of such person for
purposes of this Section 10, or, if mailed by registered or certified mail or
with a recognized overnight mail courier upon deposit with the United States
Post Office or such overnight mail courier, if postage is prepaid and the
mailing is properly addressed, as the case may be.

 



Exhibit D - Form of WarrantPage 5

 

 

11. GOVERNING LAW. THIS WARRANT SHALL BE ENFORCED, GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF PUERTO RICO APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICT OF LAWS. THE PARTIES HERETO HEREBY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE UNITED STATES FEDERAL COURTS LOCATED IN PUERTO
RICO WITH RESPECT TO ANY DISPUTE ARISING UNDER THIS WARRANT, THE AGREEMENTS
ENTERED INTO IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY. BOTH PARTIES IRREVOCABLY WAIVE THE DEFENSE OF AN INCONVENIENT FORUM TO
THE MAINTENANCE OF SUCH SUIT OR PROCEEDING. BOTH PARTIES FURTHER AGREE THAT
SERVICE OF PROCESS UPON A PARTY MAILED BY FIRST CLASS MAIL SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON THE PARTY IN ANY SUCH SUIT OR
PROCEEDING. NOTHING HEREIN SHALL AFFECT EITHER PARTY’S RIGHT TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW. BOTH PARTIES AGREE THAT A FINAL
NON-APPEALABLE JUDGMENT IN ANY SUCH SUIT OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON SUCH JUDGMENT OR IN ANY OTHER
LAWFUL MANNER. THE PARTY WHICH DOES NOT PREVAIL IN ANY DISPUTE ARISING UNDER
THIS WARRANT SHALL BE RESPONSIBLE FOR ALL FEES AND EXPENSES, INCLUDING
ATTORNEYS’ FEES, INCURRED BY THE PREVAILING PARTY IN CONNECTION WITH SUCH
DISPUTE.

 

12. Miscellaneous.

 

a. Amendments. This Warrant and any provision hereof may only be amended by an
instrument in writing signed by the Company and the Holder hereof.

 

b. Descriptive Headings. The descriptive headings of the sections of this
Warrant are inserted for purposes of reference only, and shall not affect the
meaning or construction of any of the provisions hereof.

 

c. Remedies. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder, by vitiating the intent and
purpose of the transaction contemplated hereby. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Warrant will be inadequate and agrees, in the event of a breach or threatened
breach by the Company of the provisions of this Warrant, that the Holder shall
be entitled, in addition to all other available remedies at law or in equity,
and in addition to the penalties assessable herein, to an injunction or
injunctions restraining, preventing or curing any breach of this Warrant and to
enforce specifically the terms and provisions thereof, without the necessity of
showing economic loss and without any bond or other security being required.

 

Exhibit D - Form of WarrantPage 6

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer.

 

  MOJO DATA SOLUTIONS, INC.         By:     Name: Joseph Spiteri   Title: Chief
Executive Officer and President

 

Dated: _____________________

 

Warrant Number: WA- 2014-___ Name of Warrant Holder:   Number of Warrant Shares:
 

 

Exhibit D - Form of WarrantPage 7

 

 

MOJO DATA SOLUTIONS, INC.

EXERCISE OF COMMON STOCK PURCHASE WARRANT

 

Dated: _________________

 

To: ___________________

 

The undersigned, pursuant to the provisions set forth in the within Warrant,
hereby agrees to purchase ________________ shares of Common Stock of MOJO Data
Solutions, Inc. covered by such Warrant, and makes payment herewith in full
therefor at the price per share provided by such Warrant in cash or by certified
or official bank check in the amount of $____________. Please issue a
certificate or certificates for such shares of Common Stock in the name of and
pay any cash for any fractional share to:

 

  Name:           Signature:           Address:                 Note: The above
signature should correspond exactly with the name on the face of the within
Warrant, if applicable.

 

and, if said number of shares of Common Stock shall not be all the shares
purchasable under the within Warrant, a new Warrant is to be issued in the name
of said undersigned covering the balance of the shares purchasable thereunder
less any fraction of a share paid in cash.

 

 

 

 

FORM OF ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers all the
rights of the undersigned under the within Warrant, with respect to the number
of shares of Common Stock covered thereby set forth herein below, to:

 

Name of Assignee   Address   No. of Shares                                      
           

 

and, hereby irrevocably constitutes and appoints
___________________________________ as agent and attorney-in-fact to transfer
said Warrant on the books of the within-named corporation, with full power of
substitution in the premises.

 

Dated: ___________________

 

In the presence of:             Name:           Signature:       Title of
Signing Officer or Agent (if any):         Address:                       Note:
The above signature should correspond exactly with the name on the face of the
within Warrant, if applicable.

 



 

 

 

